743 N.W.2d 208 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Laurie Jerome BONIOR, Defendant-Appellant.
Docket No. 130397. COA No. 265985.
Supreme Court of Michigan.
January 22, 2008.
By order of January 29, 2007, the application for leave to appeal the November 21, 2005 order of the Court of Appeals was held in abeyance pending the decisions in People v. Harper (Docket No. 130988) and People v. Burns (Docket No. 131898). On order of the Court, the cases having been decided on July 26, 2007, 479 Mich. 599, 739 N.W.2d 523 (2007), the application is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.